1
2
                                                                   ~ 1 1 2019
3
4
5
6
7
8
                 IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. 2:18-CR-00892-AB-1
12    UNITED STATES OF AMERICA,
                                                 ORDER OF DETENTION
13                      Plaintiff,
14                 v.
15    1)LEONEL LAREDO,et al.,
16                      Defendants.
17
18                                              I.
19         On March 11, 2019, Defendant Leonel Laredo ("Defendant") made his
20   initial appearance in this district on the Indictment filed in the United States
21   District Court for the Central District of California, Case No. 2:18-CR-00892-AB-
22   1.
23         The Court appointed Joseph Walsh of the CJA Panel to represent Defendant.
24         The Court conducted a detention hearing based on a motion by the
25   Government[18 U.S.C. § 3142(e)] in a case allegedly involving serious risk that
26   Defendant will flee.
27   ///
28
 1         The Court concludes that the Government is entitled to a rebuttable
2    presumption that no condition or combination of conditions reasonably will assure
3    the defendant's appearance as required and the safety or any person or the
4    community [18 U.S.C. § 3142(e)(2)]("Presumption").
5
6                                             II.
7          The Court finds that Defendant has not rebutted the Presumption and that no
8    condition or combination of conditions will reasonably assure:
9                       O the appearance of the defendant as required;
10                      ~ the safety of any person or the community.
11         The Court bases its conclusions on the following:
12         As to risk ofnon-appearance:

13            • Defendant currently is serving a custodial sentence and is not
14                expected to be released until December 2025.
15         As to danger to the community:

16            • Defendant currently is serving a custodial sentence and is not
17                expected to be released until December 2025; and
18            • History of drug-related conviction.

19
20                                          III.

21         In reaching this decision, the Court considered:(a)the nature and

22   circumstances of the offenses) charged, including whether the offense is a crime

23   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
24   substance, firearm, explosive, or destructive device;(b)the weight of evidence

25   against the defendant;(c)the history and characteristics ofthe defendant; and

26 (d)the nature and seriousness ofthe danger to any person or the community. [18
27 U.S.C. § 3142(g).] The Court also considered the report and recommendation of
28   the U.S. Pretrial Services Agency.
 1                                               \~~
2            IT IS THEREFORE ORDERED that Defendant be detained until trial. The
3       defendant will be committed to the custody of the Attorney General for
4       confinement in a corrections facility separate, to the extent practicable, from
 5      persons awaiting or serving sentences or being held in custody pending appeal.
6       The defendant will be afforded reasonable opportunity for private consultation
 7      with counsel. On order of a Court of the United States or on request of any
 8      attorney for the Government, the person in charge of the corrections facility in
 9      which defendant is confined will deliver the defendant to a United States Marshal
10      for the purpose of an appearance in connection with a court proceeding.
11      [18 U.S.C. § 3142(1).]
12
13
        Dated: March 11, 2019                           /s/
14
                                                HON. MARIA A. AUDERO
15                                              UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
f►~:~

                                                   3
